Per Curiam.

Having thoroughly reviewed the record, we agree that respondent committed the misconduct found by the board. However, we find the board’s recommendation inappropriate. Accordingly, we order that •respondent be placed on a six-month suspension, but that this sanction be suspended on the condition that he satisfactorily serve a two-year monitored probation period. Costs taxed to respondent.

Judgment accordingly.

Moyer, C.J., Sweeney, Wright and Resnick, JJ., concur.
Holmes, J., dissents.
Douglas and H. Brown, JJ., dissent without opinion.